Citation Nr: 0007696	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-09 113	)	DATE
	)                              
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1954, and from August 1955 to August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 administrative decision 
of a Regional Office (RO) and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which found the 
appellant was not entitled to the proceeds of the veteran's 
National Service Life Insurance policy.  The appellant filed 
a timely notice of disagreement, initiating this appeal.  


FINDING OF FACT

The veteran intended to designate his wife, J.L.W., as the 
beneficiary of his National Service Life Insurance policy, 
and he performed overt acts to effectuate that intent.  


CONCLUSION OF LAW

The appellant, the veteran's sister, is not the beneficiary 
of the veteran's National Service Life Insurance policy.  38 
U.S.C.A. § 1917 (West 1991);  38 C.F.R. § 8.22 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In November 1950, while still single, the veteran filed an 
application for National Service Life Insurance ("insurance 
policy").  In his application, he named F.M.W., his mother, 
as the sole primary beneficiary, and the appellant, his 
sister, as the sole contingent beneficiary.  His application 
was accepted, and he was awarded National Service Life 
Insurance.  No subsequent changes in the veteran's designated 
beneficiaries were received by the VA during his lifetime, 
according to the documents currently of record.  

The veteran's mother died in March 1996.  

The veteran died in August 1997.  Shortly thereafter, the 
veteran's widow, J.L.W., filed a claim for the proceeds of 
the veteran's insurance policy.  The RO reviewed the 
beneficiary designation of record, and found no evidence that 
J.L.W. was the veteran's named insurance beneficiary.  She 
was so informed.  

In September 1997, J.L.W. filed a written statement alleging 
that the veteran had submitted a signed change of beneficiary 
form, in favor of her, to the VA, shortly after they were 
married in the 1950's.  In support of her claim, she 
submitted a copy of the veteran's will, in which she was 
named the sole beneficiary of his estate; however, the 
National Service Life Insurance policy was not specifically 
mentioned.  Also submitted was the written statement of a 
nurse who came to know the veteran over the last 5 years of 
his life.  She stated that the veteran's wife and son were 
very loving and devoted toward him during his last years, 
whereas she had no recollection of any contact between the 
veteran and his sister, the appellant.  

The veteran's attorney has also filed several written 
statements regarding the veteran's last will and testament, 
and the preparation thereof.  He has stated in pertinent part 
that at the time he prepared the veteran's will, the veteran 
indicated his wife, J.L.W., was his designated beneficiary 
for his National Service Life Insurance policy. The attorney 
submitted copies of the notes he made while preparing the 
veteran's will in 1993.  In these notes, under the heading 
"Assets," the attorney recorded the following information: 
"Insurance-VA policy-wife beneficiary."   
 

Analysis

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. 
§ 8.22 (1999).  

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies federal law rather than state law governs.  
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing 
United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); 
Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 
1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
[citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 1956) 
cert. denied, 352 U.S. 1026].  Attempts by a veteran to 
change a beneficiary will be "liberally construed."  Young 
v. Derwinski, 2 Vet. App. 59, 61 (1992).  However, evidence 
of this intent, along with an affirmative or overt act 
performed by the insured to effectuate that intent, must also 
be present.  Curtis, supra [citing Jones v. Brown, 6 Vet. 
App. 388, 390 (1994) and Young v. Derwinski, 2 Vet. App. 59, 
61 (1992)].  

In the present case, the preponderance of the evidence 
suggests that the veteran's manifest intent was to name his 
widow, J.L.W., as his National Service Life Insurance 
beneficiary.  As no evidence to contrary has been presented, 
each party to this claim will be accepted as a credible 
witness.  According to J.L.W.'s written statements, the 
veteran did in fact file the proper paperwork to designate 
his wife as beneficiary of his insurance.  These statements 
are supported by the written notes of the veteran's attorney.  
The attorney's notes reflect that the veteran believed the 
beneficiary designation had been completed and that his wife, 
in fact, was the sole beneficiary designated under the 
policy.  Given the circumstances in which these notes were 
written, it must be assumed that the attorney acquired this 
information from the veteran.   It must further be assumed 
that, under the circumstances, the veteran would give careful 
thought to the consequences of his statements and would have 
no logical reason to mislead his attorney.  Thus, the notes 
provide substantial evidence in support of the contentions 
that the veteran had attempted to designate his wife as 
beneficiary and that the veteran believed such designation of 
beneficiary to have been effectuated.  While no actual copies 
of any change of beneficiary forms filed by the veteran 
subsequent to 1950 are of record, "it is not necessary that 
the evidence of the veteran's intent or overt act done to 
effectuate that intent be in the form of a writing by the 
veteran."  Jones at 390.

The veteran's widow has stated that the veteran did indeed 
act upon his intention to change his beneficiary by filing 
the proper paperwork in the 1950's after they were married, 
and this statement is supported in part by substantial 
evidence.  In the absence of contrary evidence, these 
statements will be accepted as true and credible.  

In conclusion, sufficient evidence has been presented that, 
prior to his death, the veteran changed the beneficiary of 
his National Service Life Insurance policy in favor of 
J.L.W., his wife, and therefore the appellant is no longer 
the beneficiary of this insurance policy.  Hence, the 
appellant's claim must be denied.  


ORDER

As the veteran's widow is the sole beneficiary of the 
veteran's National Service Life Insurance policy, the 
appellant's claim must be denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

